 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee ee ee ee Mw
U.S.A
#20 CR 449 (JFK) —
-V-
Alfredo Garcia
— _ cece ene X

 

The Court directs Pretrial Services to return the passports to the

 

 

wife and children of the defendant.

Mepe s DNY _ !

   
 
    

al

lag PR

Aa,

           
 

“emeaay f
rarer RoM om
cea
‘eas?
oe,

ee 7

rund ACA ‘ALLY fg TL py FY

BO Je
SO ORDERED. mio eee,

o

 

 

Dated: New York, New York

Fg faces

EENAN |
United States District Judge

~

 
